N  DETAILED ACTION
Claims 1-6, 9-20, 23-29, and 32 are presented for examination.
Claims 1, 15, 29, and 32 are amended.
Claims 7, 8, 21, 22, 30, 31, 33, and 34 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection Applicant's arguments, see Remarks pages 10-13, filed on June 23, 2022, in response to the Final Rejection mailed on April 25, 2022, have been fully considered and are persuasive. The previous rejections have been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Puja Detjen on July 05, 2022.
The application has been amended as follows: 

 (Currently Amended) A method, performed by a base station (BS), for wireless communication, comprising: 
receiving a first set of SRSs of one or more SRSs in a subframe according to a first SRS frequency hopping pattern; and 
receiving a second set of SRSs of one or more SRSs in the subframe according to a second SRS frequency hopping pattern, wherein: 
the second SRS frequency hopping pattern is generated from the first SRS frequency hopping pattern based on an antenna switch in the subframe; and 
at least one of the first SRS frequency hopping pattern or the second SRS frequency hopping pattern is determined according to: 
N=RN.sub.ASN.sub.FH+(N.sub.AS−1)G.sub.AS+(N.sub.FH−1)N.sub.ASG.sub.FH+(N.sub.AS−1)(1−G.sub.AS)G.sub.FH
where N is a total duration associated with the one or more SRSs, R is a repetition factor associated with the one or more SRSs, NAS is a number of antenna switches associated with the one or more SRSs, NFH is a number of frequency hops with a same antenna or antenna pair associated with the one or more SRSs, GAS E {0, 1} is a guard symbol configuration value for antenna switching, and GFH E {0, 1} is a guard symbol configuration value for frequency hopping of the one or more SRSs. [[;]] 

Allowable Subject Matter
Claims 1-6, 9-20, 23-29, and 32 (renumbered as claims 1-24) are allowed.
The following is an examiner's statement of reason for allowance:
Claims 1-6, 9-20, 23-29, and 32 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claim 1, “... determine a first sounding reference signal (SRS) frequency hopping pattern…; determine a second SRS frequency hopping pattern…; determine at least one of the first SRS frequency hopping pattern or the second SRS frequency hopping pattern according to: N=RN.sub.ASN.sub.FH+(N.sub.AS−1)G.sub.AS+(N.sub.FH−1)N.sub.ASG.sub.FH+(N.sub.AS−1)(1−G.sub.AS)G.sub.FH, where N is a total duration associated with the one or more SRSs, R is a repetition factor associated with the one or more SRSs, N.sub.AS is a number of antenna switches associated with the one or more SRSs, N.sub.FH is a number of frequency hops with a same antenna or antenna pair associated with the one or more SRSs, G.sub.AS∈{0, 1} is a guard symbol configuration value for antenna switching, and G.sub.FH∈{0, 1} is a guard symbol configuration value for frequency hopping of the one or more SRSs…”. and in combination with other recited limitations in claim 1.

Note that the first closest prior art of record is Samsung, (NPL “Chairman's notes of Al 6.2.3 DL MIMO efficiency enhancements for LTE”; 3GPP DRAFT; R1-1913376), which discloses an apparatus comprising determining the number of frequency hops according to the formula N=R*NAS*NFH+(NAS*GSAS-1)*GSAS+(NFH*GSFH-1)*GSFH [pages 1-2]. The cited portions of Samsung do not disclose determine at least one of the first SRS frequency hopping pattern or the second SRS frequency hopping pattern according to: N=RN.sub.ASN.sub.FH+(N.sub.AS−1)G.sub.AS+(N.sub.FH−1)N.sub.ASG.sub.FH+(N.sub.AS−1)(1−G.sub.AS)G.sub.FH. Therefore, Samsung fails to disclose or render obvious the above italic limitations as claimed.

Note that the second closest prior art of record is Yum et al., (U.S. Publication No. 2013/0090137), which discloses an apparatus for wireless communication by a user equipment (UE), comprising: at least one processor configured to: determine a first sounding reference signal (SRS) frequency hopping pattern for transmitting one or more SRSs; and a memory coupled with the at least one processor [fig. 12, paragraphs 0007, 0258-0262]. The cited portions of Yum do not disclose determine at least one of the first SRS frequency hopping pattern or the second SRS frequency hopping pattern according to:N=RN.sub.ASN.sub.FH+(N.sub.AS−1)G.sub.AS+(N.sub.FH−1)N.sub.ASG.sub.FH+(N.sub.AS−1)(1−G.sub.AS)G.sub.FH. Therefore, Yum fails to disclose or render obvious the above italic limitations as claimed.

Note that the third closest prior art of record is Huawei, (NPL “Introduction of additional SRS symbols in normal UL subframe", 3GPP DRAFT; R1-1906069), which discloses an apparatus comprising determine a first and second sounding reference signal (SRS) frequency hopping pattern for transmitting one or more SRSs [fig. 3a-3c, pages 4-6]. The cited portions of Huawei do not disclose determine at least one of the first SRS frequency hopping pattern or the second SRS frequency hopping pattern according to: N=RN.sub.ASN.sub.FH+(N.sub.AS−1)G.sub.AS+(N.sub.FH−1)N.sub.ASG.sub.FH+(N.sub.AS−1)(1−G.sub.AS)G.sub.FH. Therefore, Huawei fails to disclose or render obvious the above italic limitations as claimed.

In view of the above, none of the prior arts Samsung, Huawei, or Yum disclose or render obvious individually or in combination the above italic limitations as claimed.

Claims 15, 29, and 32, include similar features of claim 1 and are therefore allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the italic limitation above, and in combination with other limitations.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469